Citation Nr: 1606764	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to November 21, 2012, for service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to July 2002.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from December 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  

In August 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a decision issued in December 2014, the Board denied a rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the left knee prior to November 21, 2012, but granted an increased rating of 20 percent from that date; granted an increased rating of 20 percent for service-connected radiculopathy of the left lower extremity; granted a separate initial 10 percent rating for instability of the left knee, associated with degenerative joint disease of the left knee; and remanded the issues of entitlement to increased ratings for a left hamstring tear, degenerative changes of the left ankle, degenerative changes of the right ankle; and entitlement to educational benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

The Veteran appealed the December 2014 Board decision to the Court, but only to the extent that it denied a rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 21, 2012.  In October 2015, the Court issued an order that vacated the Board's December 2014 decision and remanded the matter on appeal for adjudication consistent with the instructions outlined in a September 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.

The record reflects that the Veteran was represented by Robert V. Chisholm, Esq. before the Court.  That representation did not extend beyond the Court's remand; National Association for Black Veterans, Inc., is the Veteran's current representative in his appeal before the Board.

As noted, the issues of entitlement to an increased rating for left hamstring tear and entitlement to educational benefits under the Post-9/11 GI Bill were previously remanded by the Board in December 2014.  These issues appear to be still underdoing development at the AOJ and have not yet been returned to the Board; therefore, they are not addressed herein.

Regarding the issues of entitlement to increased ratings for degenerative changes of the left and right ankles, the Board took jurisdiction over these issues in its December 2014 decision for the limited purpose of remanding them in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  Specifically, and as was explained in the December 2014 decision, a June 2013 rating decision denied increased ratings for the Veteran's service-connected degenerative changes of the left and right ankles.  In August 2013, the Veteran filed a notice of disagreement (NOD) with that decision.  At the time of the December 2014 Board decision, the AOJ had not yet issued a statement of the case (SOC) for those issues.  Therefore, on remand, the AOJ was directed to issue an SOC addressing the Veteran's claim for increased ratings for his service-connected degenerative changes of the left and right ankles.  Pursuant to the Board's remand, in September 2015, the AOJ issued an SOC addressing those issues.  The SOC further advised the Veteran that in order to complete his appeal, he must file a formal appeal within 60 days of the date of the SOC.  He was also instructed to request more time to file the appeal, if more time was needed.  A review of the record does not show that the Veteran responded to the September 2015 SOC with a VA Form 9, substantive appeal (or other document that may be construed as such), nor has he submitted a request for additional time to respond to the SOC.  Accordingly, the issues of entitlement to increased ratings for degenerative changes of the left and right ankles are no longer before the Board.

Also as an initial matter, the Board notes that in January 2015, the AOJ issued a rating decision granting service connection for lateral instability of the left knee, rated 10 percent, effective July 28, 2009; an increased rating of 20 percent for radiculopathy of the left lower extremity, effective July 28, 2009; and an increased rating of 20 percent for degenerative joint disease of the left knee, effective November 21, 2012.  The rating decision (and associated notification letter issued in February 2015) explained that this was an implementation of the Board's December 2014 decision.  In February 2015, July 2015, and August 2015, the Veteran attempted to file an NOD with this decision.  In particular, he disputed the effective date of the award of the 20 percent rating for his degenerative joint disease of the left knee and argued that a rating higher than 20 percent was still warranted for that disability.  He also argued that higher ratings were warranted for his lateral instability of the left knee and radiculopathy of the left lower extremity.  See, e.g., February 2015 NOD and July 2015 NOD.  

The Board notes, however, that the Veteran cannot challenge the merits of the Board's December 2014 decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); cf. Buckley v. West, 12 Vet. App. 76, 84 (1998) ("[D]isposition of a claim by an RO upon remand from the Board does not create a new decision by the [AOJ].").  Instead, to the extent that he disagrees with the effective date and increased ratings assigned by the Board in its December 2014 decision, his remedy is to seek reconsideration by the Board or review by the Court.  38 U.S.C.A. §§ 7252(a), 7266(a); see Harris, 19 Vet. App. at 348.  As noted above, however, when the Veteran appealed the Board's December 2014 decision to the Court, he disagreed with only that portion of the decision that denied an rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 21, 2012, and did not challenge the other portions of the Board's decision.  Significantly, the September 2015 Joint Motion specifically stated: 

[T]he portions of the Board's decision granting entitlement to an initial disability rating of 20 percent, but no higher, for the radiculopathy of the left lower extremity, effective July 28, 2009, to a disability rating of 20 percent, but no higher, for degenerative joint disease of the left knee, effective November 21, 2012, and to a separate initial disability rating of 10 percent, but no higher, for lateral instability of the left knee, associated with degenerative joint disease of the left knee should not be disturbed.

Therefore, if it is the Veteran's contention that his service-connected degenerative joint disease of the left knee, radiculopathy of the left lower extremity, and lateral instability of the left knee warrant ratings higher than those currently assigned for those disabilities, any such contention must be considered a new claim for an increased rating and adjudicated first by the AOJ.  He cannot file an NOD with the February 2015 rating decision.  

With respect to the Veteran's disagreement with the effective date awarded by the February 2015 rating decision for the 20 percent rating of his degenerative joint disease of the left knee, the Board clarifies once more that that issue has remained on appeal (as it was appealed the Court) and is the subject of the current decision.

As a final initial matter, the Board notes that in the aforementioned February 2015 NOD, the Veteran also requested consideration for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board recognizes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was the holding of the Court that a claim for TDIU is part of an increased rating claim when such is raised by the record.  Therefore, the Veteran's claim for TDIU is within the jurisdiction of the Board.  However, a review of the claims file reveals that the AOJ is aware of this issue and has begun taking action to address that issue.  As such, the Board will not accept jurisdiction over the Veteran's claim for TDIU at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

Prior to November 21, 2012, the Veteran's degenerative joint disease of the left knee was manifested by, at worst, normal extension without objective evidence of painful motion and flexion limited to 50 degrees with objective evidence of painful motion.


CONCLUSION OF LAW

A rating in excess of 10 percent prior to November 21, 2012, is not warranted for the Veteran's service-connected degenerative joint disease of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A letter sent to the Veteran in May 2010 provided him with compliant notice.  The Veteran has had ample opportunity to respond/ supplement the record and neither he nor his representative has alleged that notice in this case was less than adequate.  Additionally, the September 2015 Joint Motion did not indicate there were any notice deficiencies.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes service treatment records; the reports from VA examinations conducted in September 2009 and September 2011; VA treatment records, private treatment records; and personal statements from the Veteran in support of his claim.  The record does not suggest that the Veteran is currently in receipt of or has previously filed a claim for Social Security Administration (SSA) disability benefits; therefore, there is no need for the Board to develop for such records.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.  Significantly, it was not indicated in the September 2015 Joint Motion that the available evidence of record was incomplete or insufficient to properly rate the Veteran's degenerative joint disease of the left knee prior to November 21, 2012.

Finally, the Court has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2014 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted (including before the Court) that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 589 (1991).  It is not expected that all cases will show all findings specified; however, findings sufficiently characteristic to identify the diseases and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

For the period prior to November 21, 2012, the Veteran's service-connected degenerative joint disease of the left knee has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5010-5260.  It is his contention that his left knee disability warrants a higher rating for this period of time.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings, is rated as arthritis, degenerative.  Arthritis, degenerative, is rated under Diagnostic Code 5003.  This diagnostic code provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent rating.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations warrants a (maximum) 20 percent rating.  Id.  Note (1) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under diagnostic codes 5013 to 5024, inclusive.  Id.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a (maximum) 30 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  Leg extension limited to 20 degrees warrants a 30 percent rating.  Leg extension limited to 30 degrees warrants a 40 percent rating.  Leg extension limited to 45 degrees warrants a (maximum) 50 percent rating.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  However, inasmuch as the Board's December 2014 decision already granted a separate 10 percent rating (but no higher) for lateral instability of the left knee (and the Veteran did not appeal that decision to the Court), such matter will not be addressed further herein.  

Based on a review of the evidence, the Board finds that the schedular criteria for a rating in excess of 10 percent prior to November 21, 2012, for the Veteran's service-connected degenerative joint disease of the left knee is not met or nearly approximated.  The relevant evidence for that time period consists of the report of VA examinations conducted in September 2009 and September 2011.  

On September 2009 VA examination, the Veteran reported constant bilateral knee pain (rated 7 out of a scale of 10) that was aggravated by standing.  He reported taking Ibuprofen with moderate relief and wore an Ace bandage on his knee.  He denied instability, swelling, or locking in the left knee.  He denied any history of knee surgery or orthopedic treatment, and stated that his usual occupation as an air traffic controller and activities of daily living were not significantly affected by his left knee.  The Veteran explained that any flare-ups in his left knee were primarily activity and weather-related, and varied in severity and duration with the occasional effect of him having to stay off his feet for varying periods of time.  On physical examination, range of motion in the left knee was 0 degrees of full extension to 30 degrees of flexion pain free, limited by back pain when lying down, and to 70 degrees passively while sitting with end-of-range pain.  The Veteran's range of motion was not additionally limited due to pain or fatigue following repetitive use on examination.  Varus and valgus tests were normal.  Anterior ligamentous laxity could not be assessed due to the Veteran's inability to tolerate knee flexion sufficient to perform Lachman's and drawer test.  There was left medial joint line tenderness and mild crepitus in the left knee.  McMurray testing also could not be performed due to the Veteran's inability to tolerate the maneuver.  There was no erythema, warmth to touch, bony deformity, joint effusion, or swelling in the left knee.  Degenerative joint disease of the left knee was diagnosed.

On September 2011 VA examination, the Veteran reported worsening pain in the left knee that increased with weather changes and sleeping awkwardly.  He took Motrin for his pain and used a knee brace.  The Veteran reported that he was only able to stand for 15-30 minutes and was only able to walk 1/4 of a mile.  He denied having any deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or flare-ups of joint disease in the left knee.  Instead, he reported having evidence of pain, stiffness, decreased speed of joint motion, repeated effusions, and tenderness in the left knee, all of which affected the motion of that joint.  

On physical examination of the left knee, there was no evidence of bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, grinding, instability, patellar or meniscus abnormality, or abnormal tendons on bursae.  There was evidence of tenderness and guarding of movement.  The examiner indicated that the examination was "very limited due to heavy guarding," such that instability could not be adequately assessed and the McMurray test could not be completed.  Range of motion testing revealed flexion to 50 degrees with objective evidence of pain, and normal extension (0 degrees).  On repetitive motion testing, there was objective evidence of pain but no additional limitations.  There was also no evidence of joint ankylosis.  Degenerative arthritis of the left knee was diagnosed.  It was noted that the Veteran was employed full-time and had not missed any time any work due to his left knee.  The examiner opined that the Veteran's left knee would have significant effects on his usual occupation, due to decreased mobility and pain.  It was also opined that the disability would have mild to moderate effects on his usual daily activities.

The Veteran's VA and private treatment records prior to November 21, 2012, contain information consistent with the findings reported in the September 2009 and September 2011 VA examination reports, and do not provide evidence to the contrary or additional evidence that requires separate discussion.  
After reviewing the foregoing evidence, it is the Board's opinion that the Veteran is not entitled to a rating in excess of 10 percent prior to November 21, 2012, as it is not shown that he has limitation of extension or flexion of the knee limited to 30 degrees, to warrant a higher and/or separate disability rating for the left knee disability.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  In forming this decision, the Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence prior to November 21, 2012, do not show that his symptoms resulted in additional functional limitation to the extent that his disability warranted a higher disability rating under Diagnostic Codes 5010-5260, for that time period.  See 38 C.F.R. § 4.71a.

Specifically, at the September 2009 VA examination, the Veteran reported pain and flare-ups of the left knee that were primarily activity and weather-related, and varied in severity and duration with the occasional effect of him having to stay off his feet for varying periods of time.  He stated that his occupation and activities of daily living were not significantly affected by the degenerative joint disease in his left knee.  The September 2009 VA examiner determined that the Veteran had pain in his left knee during range of motion testing, but that his ranges of motion were not additional limited due to pain or fatigue following repetitive use of motion.  Similarly, at the September 2011 VA examination, the VA examiner determined that the Veteran had objective evidence of pain on active motion and after repetitive motion testing.  However, there were no additional limitations of motion after repetitive motion testing of the left knee, and the Veteran did not report having flare-ups of the left knee.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), it was the Court's holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meet the impairment contemplated by the schedular disability rating assigned prior to November 21, 2012, and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left knee to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating prior to November 21, 2012, for the left knee based on additional functional limitation following repetitive use or flare-ups of the joint.

In reaching this decision, the Board recognizes that this case was returned from the Court via a September 2015 Joint Motion with instructions to consider that portion of the September 2009 VA examination wherein the examiner found that the Veteran's "range of motion in the left knee [was] from 0 degrees of full extension to 30 degrees of flexion pain free, limited by back pain when lying down and to 70 degrees passively while sitting with end-of-range pain."  In particular, it was noted that Diagnostic Code 5260 provides for a higher 20 percent rating for flexion limited to 30 degrees.  Therefore, the Board was instructed to "provide an adequate statement of reasons or bases that considers and discusses the September 2009 VA examiner's finding regarding the flexion of [the Veteran's] left knee and whether a higher 20 percent rating is warranted under [Diagnostic Code] 5260 based on said evidence of record."  See September 2015 Joint Motion; see also 38 C.F.R. § 4.71a.

The Board has reviewed the portion of the September 2009 VA examination in question and notes that two ranges of motion were reported for flexion in the Veteran's left knee.  First, it was reported that the Veteran had 30 degrees and second, it was reported that he had 70 degrees.  After reviewing these findings, the Board notes that the difference in the ranges of motion reported is not intrinsic to the left knee.  Specifically, the 30 degrees of flexion was achieved while the Veteran was lying down.  In this position, his range of motion in the left knee was affected by other parts of his body.  As the September 2009 VA examiner noted in his report, the Veteran had "30 degrees of flexion pain free, limited by back pain when lying down."  See September 2009 VA examination report (emphasis added).  This statement indicates that, in this position, the Veteran's range of motion in the left knee was affected not only by the knee itself, but also his back.  Conversely, the 70 degree of flexion was achieved while the Veteran was seated.  In this position, his range of motion in the left knee was not affected by other parts of his body and thus provides a more accurate measurement for his ranges of motion.  Notably, this seated position of testing is both consistent with and comports with the position outlined in 38 C.F.R. § 4.71, Plate II, which provides a "standardized description of . . . joint motion measurement."  Therefore, while the Board concedes the Veteran was reported to have flexion limited to 30 degrees during the September 2009 VA examination, which ordinarily would require the assignment of a 20 percent rating under 38 C.F.R. § 4.71a, DC 5260, in this case, such is not warranted.  As explained, the finding of 30 degrees flexion in the left knee during the September 2009 VA examination was not obtained with the Veteran in a seated position (as per 38 C.F.R. § 4.71, Plate II).  Instead, it was obtained while he was lying down.  When tested from a seated position, the Veteran's flexion was limited to only 70 degrees; this finding is consistent with the 10 percent rating currently assigned for the period prior to November 21, 2012.  See 38 C.F.R. § 4.71a, DC 5260.

In summary, and on close review of the entire record, the Board found no other potentially applicable diagnostic code that would provide for a schedular rating higher than the 10 percent rating currently assigned for the period prior to November 21, 2012, for the Veteran's service-connected degenerative joint disease of the left knee.  

The Board has considered further whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111   (2008).

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's degenerative joint disease in the left knee is exceptional or that the schedular criteria are inadequate.  As discussed above, the Veteran's service-connected disability is manifested primarily by complaints of pain, weakness, and limitation of motion; such symptoms and impairment are encompassed by the schedular criteria for the current rating assigned.  Significantly, it was not argued before the Court that the Veteran suffered from additional symptoms related to the degenerative joint disease in his left knee that were not contemplated by the schedular criteria.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent prior to November 21, 2012, for degenerative joint disease of the left knee is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


